Citation Nr: 1419913	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent disability rating for the Veteran's PTSD.

In a February 2011 rating decision, the RO denied entitlement to a disability rating based on individual unemployability (TDIU) due to PTSD.  The Veteran did not file a timely notice of disagreement or formal appeal.  As such, the RO's decision is final, and the issue is not before the Board.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2013, and a copy of the hearing transcript is of record.

Evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Prior to May 26, 2011, PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation 

2.  From May 26, 2011, PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to PTSD symptoms such as panic attacks more than once per week, impaired judgment, impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior to May 26, 2011, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  From May 26, 2011, the criteria for a 50 percent rating, but no greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to 

provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was provided with notification letter in March 2010 that fully addressed all notice elements and was sent prior to the RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate a claim for an increased evaluation, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was afforded VA examinations in April 2010 and December 2011, which are adequate because the examiners considered all of the pertinent evidence of record, and provided complete rationales for the evaluations provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  Lastly, there is no indication that there is any relevant evidence outstanding in these claims.  Therefore, the Board will proceed with consideration of the Veteran's appeal.

II.  Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

With regard to the rating criteria for PTSD, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

III.  Facts

The Veteran was awarded service connection and assigned a 30 percent disability rating in a July 2008 rating decision.  In March 2010, the Veteran filed a claim for an increased rating for his PTSD, asserting that his symptoms have increased.  Therefore, the Board will consider evidence of record from March 2009.

In June 2009, the Veteran reported his mood as "blah."  He denied depressed and suicidal/homicidal thoughts.  He reported flashbacks, nightmares twice a month, and auditory hallucination once every 3 weeks.  He denied panic attacks.  On Mental Status Examination (MSE), he was neatly groomed, speech was clear, thought process was linear/goal directed, he was alert and oriented to person, time, and place (times 3).  His attention and concentration were adequate.  His insight and judgment were intact.  There was no suicidal or homicidal ideation.  His GAF was 52.

In July 2009, the Veteran felt frustrated, torn, and very stressed.  His affect was mildly restricted and congruent to his mood.  The Veteran reported nightmares and brief flashbacks, social isolation, detachment, difficulty staying asleep, irritability, difficulty concentrating, and exaggerated startle response.  MSE revealed the same results as in June 2009.  His GAF was 52.

In September 2009, the Veteran reported his mood as "pretty cool," but the examiner noted that his mood appeared anxious and stressed.  The Veteran continued to endorse the same PTSD symptoms.  He also reported hearing voices occasionally.  MSE was also similar to previous assessments.  His GAF was 52.  

In November 2009, the Veteran's mood was anxious and stressed and his affect was congruent to mood.  He continued to endorse the same symptoms of PTSD, and he continued to hear voices.  MSE was similar to previous assessments.  He was assigned a GAF of 55.

In December 2009, the Veteran reported anxiety but denied panic attacks and depression.  The Veteran reported hearing his name called, but denied delusions.  MSE was similar to previous assessments.  His GAF was 52.

In January 2010, the Veteran had an "okay" mood with a slightly restricted affect.  He continued to endorse the same symptoms of PTSD, and reported that his nightmares occurred 3 times a month, and flashbacks not in the past 2 weeks.  He also reported difficulty staying asleep.  MSE was similar to prior assessments.  His GAF was 52.

In February 2010, the Veteran reported auditory hallucinations once every 10 days and flashbacks and nightmares once a week.  He denied delusions, suicidal or homicidal ideation.  He had a "little bit depressed mood" and a "slight-mild restricted affect."  MSE was similar to prior assessments. 

On VA examination in April 2010, the Veteran complained that, since becoming unemployed and having more time on his hands, more incidents set his mind off, and his short term memory is bad.  He described a good relationship with his spouse and a fair relationship with children.  Regarding social activities, the Veteran reported taking ocean drives, watching movies with wife, grilling outdoors, working on cars, home improvement, and he had recently taken a 3 week vacation with a friend.  He reported that he appropriately interacts with others and engages in social activities.  He also reported hearing his name called or a military term in his head 1 time per month.  On MSE, the Veteran was appropriately dressed and groomed and alert and oriented times 3 there was no impairment of thought process or communication.  He denied suicidal and homicidal ideation.  He had no panic attacks, and there was no presence of depression, depressed mood, or anxiety.  Minor impairment of memory and sleep impairment were normal.  The examiner opined that the severity of the Veteran's symptoms were mild to moderate, and assigned a GAF of 57.

During treatment in April 2010, the Veteran reported to be more anxious and depressed lately.  The Veteran continued to report the same symptoms of PTSD as he had throughout treatment.  MSE was also similar to prior treatment assessments.  His memory was noted as intact.  His GAF was 52. 

In April and May 2010, the Veteran submitted lay statements from his wife, friend, and former employer.  His wife stated that over the past two years she has "seen a change in his moods and peace of mind... a distant and vague attitude towards his daily routine." She reported that he relives and mentions his experiences in Viet Nam almost daily, he wakes up during the night to make sure the house is secure more.  She also reported that the Veteran feels his undetected PTSD was a major factor in the collapse of his first marriage.  His friend stated that the Veteran has become more withdrawn over the years.  His employer stated that, towards the end of his employment, the Veteran seemed not to accept orders or demands.

In May 2010, the Veteran related he was anxious "5/10, up to a 7," but denied panic attacks or depression.  He reported hearing voices daily 1 to 3 times.  He stated it helps to talk with a Vietnam peer who is doing well.  He gets along with his spouse but is emotionally numb.  He reported nightmares once a week and flashbacks 3 times a month.  He stated that outside of his spouse, he only sees people 2 times per month.  He continued to endorse irritability, hypervigilance, difficulty staying asleep, and exaggerated startle response, and also reported symptoms of anhedonia and dissociative experiences when under stress.  He continued to endorse auditory hallucinations, and the examiner noted that they were "more likely than not PTSD."  MSE was similar to prior treatment assessments.  His GAF was 52.

In June 2010, the Veteran reported that his mood was "blah." He reported frequent nightmares, waking up 2 to 3 times per week from dreams, sometimes in a panic.  He continued to endorse hearing voices, flashbacks, detachment, avoidance, social isolation, difficulty staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  MSE was similar to prior assessments.

Later in June 2010, the Veteran reported that his mood was "okay a little better."  His rated his anxiety level at a 5 or 6 out of 10.  He reported panic attacks about 2 times per week triggered by a sound, a voice, or a vision.  He reported "decent" sleep.  He reported nightmares once per week and flashbacks 2 to 3 times per month.  He also reported anhedonia, a restricted affect, detachment, dissociative experiences when under stress, irritability, and severe hypervigilance and exaggerated startle response.  Regarding social isolation, he reported "1 to 2 times a week will shoot the breeze."  MSE was similar to prior assessments.  His GAF was 52.  

In July 2010, the examiner noted that the Veteran's mood was anxious and depressed.  His affect was mildly restricted generally, capable of full at times.  The Veteran reported poor sleep, and often woke up startled from a dream.  The Veteran remained socially isolated except for family.  The Veteran reported nightmares 2 to 3 times per week, brief flashbacks, increased arousal, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  MSE was similar to prior assessments.  His GAF was 52.

In August 2010, the Veteran reported his mood has been agitated, distant, a little worried, sad a day or so 3 times per month.  He reports that in the past 3 months, he has had low energy, interest, and motivation.  He also reported nightmares 3 nights a week, intrusive thoughts, flashbacks, and auditory hallucinations.  MSE was similar to prior assessments.

In October 2010, the Veteran's mood was better because he had been working for a couple of weeks, but still anxious with affect congruent to mood.  He reported nightmares a couple times a week, and getting up in the middle of the night to check around the house.  He continued to report hearing voices.  MSE was similar to prior assessments.  His GAF was 60.

Later in October 2010, the Veteran reported he was "in a bummer," and "a little bit" depressed."  He was less irritable.  He assessed his anxiety level at 7 out of 10.  He reported seeing shadows and hearing name called one time a week.  He reports nightmares once a week.  MSE was similar to prior assessments.  His GAF was 54. 

In January 2011, the Veteran reported his mood was not good.  The examiner noted his mood was anxious, depressed, and his affect was congruent to his mood.  He was less irritable.  He was sleeping okay, but still getting up every night to check his house.  He denied suicidal ideation.  MSE was similar to prior assessments.  His GAF was 54.

In March 2011, the Veteran's mood was melancholy, low, and affect was mildly restricted.  He reported waking in a panic from dreams 2 to 3 times per month.  He reported brief flashbacks, numbness, hypervigilance, and exaggerated startle response.  MSE was similar to prior assessments.  His GAF was 53.

In May 2011, the Veteran reported being under a lot of marital stress.  He was anxious, upset, and irritable.  His affect was restricted.  The Veteran endorsed the same symptoms as in March 2011 and his MSE was the same.  His GAF was 50.
Later in May 2011, the Veteran reported his anxiety was a 9 and that he had "regressed."  He reported hearing auditory hallucinations during the day and at night, flashbacks 3 to 4 times per day, and sleep impairment.  MSE was similar to prior assessments, except that the examiner noted suspicious delusions, and that his insight and judgment were fair instead of adequate.  His GAF was 49.

In June 2011, the Veteran's mood was low, anxious, stressed, and depressed, and his affect was restricted.  He reported not trusting his wife.  The Veteran reported nightmares and waking up in a panic 2 to 3 times per month.  He also reported brief flashbacks, avoidance, social isolation, difficulty staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  MSE was similar to prior assessments except that his concentration was poor and his insight was fair.  His GAF was 49.

In August 2011, the Veteran reported that his relationship with his wife is extremely contentious and that his kids and wife hate each other.  The Veteran described his mood as frustrated, and his affect was full.  The Veteran endorsed the same PTSD symptoms and his MSE was the same as in June 2011.  His GAF was 49.

In September 2011, the Veteran reported anxiety at a 7 or 8 out of 10, sleeping 3 hours a night, hearing voices, nightmares about 2 to 3 times the past month, and flashbacks "all the time."  On MSE, his mood was "okay" and his affect was anxious.  He was well-groomed and alert and oriented times 3.  His thought process was linear but he digresses to problem/conflict between his adult daughter and spouse.  He denied suicidal and homicidal ideation.  Attention, concentration, and judgment were adequate, and insight was poor.  His GAF was 49.

In October 2011, the Veteran reported hearing voices during flashbacks, which he has 2 times per day.  He reported sleep impairment, irritability, mild concentration disturbance.  He denied panic attacks but rated his anxiety at 6 or 7 out of 10.  On MSE, he had adequate concentration, attention, insight, and judgment.  His GAF was 55.

On VA examination in December 2011, the Veteran reported nightmares 3 to 4 times per week, sleeping 4 to5 hours per night with early/middle insomnia secondary to hypervigilance and re-experiencing.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The Veteran reported an increase in frequency of reexeperiencing symptoms, irritability, and a decrease in sleep since his last VA exam.  He also reported an increase in intermittent concentration difficulties.  Hence, the examiner opined that the Veteran's symptoms have increased somewhat since his last exam.  The examiner further opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

At the Veteran's February 2013 Board hearing, the Veteran reported symptoms of flashbacks, nightmares, sleep impairment, hypervigilance, and panic attacks "not on a daily basis."  He reported that he had difficulty working with others and getting along with family members as a result of his PTSD.  He also stated that his symptoms have gotten worse since his last VA examination, in that his nightmares have increased in frequency.

A March 2013 disability benefits questionnaire completed by a private psychologist noted symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, sleep impairment, mild memory loss, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and persistent hallucinations.  In addition, the psychologist noted a difficulty and/or inability to establish and maintain effective relationships, and a difficulty adapting to stressful circumstances, including work or in a work like setting.  His GAF was 51.

IV.  Analysis

Prior to May 26, 2011, the Veteran exhibited such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The evidence during this period does not reflect the symptoms consistent with a higher 50 percent rating, such as: flattened affect; panic attacks more than once a week; impaired judgment, abstract thinking, or short and long-term memory; difficulty in understanding complex commands, circumstantial speech, or suicidal ideation.  In contrast, MSE's consistently noted that the Veteran had clear speech and a linear/goal oriented thought process, was oriented times 3, intact judgment, and no suicidal ideation.  His GAF scores were in the 50s reflecting moderate impairment; the criteria for a higher evaluation were not met or approximated.  

However, as of May 26, 2011, a higher 50 percent rating is warranted.  During treatment on that date, the Veteran stated that he had "regressed" and that his anxiety level was a 9 out of 10.  On MSE, the examiner noted a decrease in his level of insight and judgment, and assigned a GAF of 49, a score indicative of serious symptoms.  In June 2011, the Veteran reported panic attacks more than once per week.  In August 2011, the Veteran reported low motivation.  In September 2011, the examiner noted that the Veteran's insight was poor.  On December 2011 VA examination, the examiner opined that the Veteran's symptoms increased since his last VA examination.  In February 2013, the Veteran reported increasing PTSD symptoms and panic attacks.  Finally, the March 2013 examiner noted a difficulty and/or inability to establish and maintain effective work and social relationships and a difficulty adapting to stressful circumstances.  These findings are consistent with a 50 percent rating.

A 70 percent rating is not warranted.  Although the Veteran has reported auditory hallucinations, the Veteran has not demonstrated such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  The GAF scores from May to September 2011 were in the 40s reflecting serious psychiatric impairment but exhibited symptoms during that period more nearly match the 50 percent criteria.  Subsequent GAF scores returned to the 50+ range, but the criteria for a 50 percent rating continued to be nearly approximated.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."
	
The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Rather, the Veteran's symptoms (which include depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, and auditory hallucinations) are all contemplated by DC 9411.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating evaluation in excess of 30 percent for PTSD is denied prior to May 26, 2011.

A 50 percent rating for PTSD is allowed from May 26, 2011, subject to the regulations pertinent to the disbursement of monetary funds.   





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


